DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 21 have been considered but are moot in light of new grounds of rejection made below.
For above mentioned reasons, the rejection is deemed proper and considered final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the limitation “a first gate structure” and a “a second gate structure” is unclear to the examiner as independent claim 9 already claims “a n-type metal gate structure” and “a p-type metal gate structure”. Examiner requests applicant to clarify whether applicant is referring to same gate structures or different.
For the purpose of examination, gate structures claimed in claim 14 is considered same gate structure claimed in claim 9.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 14 and 21, 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiao (US 2020/0235133; hereinafter Xiao).
Regarding claim 1, Fig 1B of Xiao discloses a semiconductor device comprising:
a first gate-all-around (GAA) transistor (302/402/502; Fig 1B; ¶ [0032]) comprising a first plurality of channel members (302; Fig 1B; ¶ [0032]);
a second GAA transistor (301/401/501; Fig 1B; ¶ [0032]) comprising a second plurality of channel members (301; Fig 1B; ¶ [0032]);
a common metal gate structure (600; Fig 1B; ¶ [0033]) wrapping around each of the first plurality of channel members (302; Fig 1B; ¶ [0032]) and each of the second plurality of channel members (301; Fig 1B; ¶ [0032]);
wherein a pitch (Fig 1B; Distance from center of first channel member (302) to second first channel member (301) in vertical distance) of the first plurality of channel members (302; Fig 1B; ¶ [0032]) is identical to a pitch (Fig 1B; Distance from center of first channel member (302) to second first channel member (301) in vertical distance) of the second plurality of channel members (301; Fig 1B; ¶ [0032]);
wherein the first plurality of channel members (302; Fig 1B; ¶ [0032]) has a first channel member thickness (MT1) (W2; Fig 1B) and the second plurality of channel members (301; Fig 1B; ¶ [0032]) has a second channel member thickness MT2 (W1; Fig 1B) greater (Fig 1B) than the first channel member thickness (MT1).

Regarding claim 9, Fig 1B of Xiao discloses a semiconductor device comprising:
a first gate-all-around (GAA) transistor (301/401/501; Fig 1B; ¶ [0032]) comprising:
a first plurality of channel members (301; Fig 1B; ¶ [0032]);
a first gate dielectric layer (401; Fig 1B; ¶ [0032]) over the first plurality of channel members;
an n-type metal gate structure (501; Fig 1B; ¶ [0032]) wrapping around each of the plurality of channel members; and
a second GAA transistor (302/402/502; Fig 1B; ¶ [0032]) comprising:
a second plurality of channel members (302; Fig 1B; ¶ [0032]);
a second gate dielectric layer (402; Fig 1B; ¶ [0032]) over the second plurality of channel members; and
a p-type metal gate structure (502; Fig 1B; ¶ [0032]) wrapping around each of the plurality of channel members;
wherein a pitch (Fig 1B; Distance from center of first channel member (302) to second first channel member (301) in vertical distance) of the first plurality of channel members (302; Fig 1B; ¶ [0032]) is identical to a pitch (Fig 1B; Distance from center of first channel member (302) to second first channel member (301) in vertical distance) of the second plurality of channel members (301; Fig 1B; ¶ [0032]);
wherein the first gate dielectric layer (401; Fig 1B; ¶ [0032]) comprises a first gate dielectric layer thickness (GL1) (Fig 1B) and the second gate dielectric layer (402; Fig 1B; ¶ [0032]) comprises a second gate dielectric layer thickness (GL2) (Fig 1B) smaller (Fig 1B) than the first gate dielectric layer thickness (GL1).

Regarding claim 14, Fig 1B of Xiao discloses the first gate structure (501; Fig 1B; ¶ [0032]) over the first gate dielectric layer; and 
the second gate structure (502; Fig 1B; ¶ [0032]) over the second gate dielectric layer,
wherein the first gate structure comprises a first work function metal layer stack (N-type metal layer stack; Fig 1B) and the second gate structure comprises a second work function metal layer stack (P-type metal layer stack; Fig 1B) different from the first work function metal layer stack. (Fig 1B)

Regarding claim 21, 1B of Xiao discloses a semiconductor device comprising:
a first plurality of nanostructures (301/401/501; Fig 1B; ¶ [0032]) disposed over a first region of a substrate;
a first metal gate structure (501; Fig 1B; ¶ [0032]) wrapping around each of the first plurality of nanostructures;
a second plurality of nanostructures (302/402/502; Fig 1B; ¶ [0032]) disposed over a second region of the substrate; and
a second metal gate structure (502; Fig 1B; ¶ [0032]) wrapping around each of the second plurality of nanostructures, the second metal gate structure abutting the first metal gate structure,
wherein each of the first plurality of nanostructures has a first thickness (MT1) (W1; Fig 1B) and each of the second plurality of nanostructures has a second thickness (MT2) (W2; Fig 1B) smaller than the first thickness (MT1). (Fig 1B)

Regarding claim 23, Fig 1B of Xiao discloses the first plurality of nanostructures (301/401/501; Fig 1B; ¶ [0032]) are vertically stacked one over another (Fig 1B),
wherein the second plurality of nanostructures (302/402/502; Fig 1B; ¶ [0032]) are vertically stacked one over another (Fig 1B).

Regarding claim 24, Fig 1B of Xiao discloses the first plurality of nanostructures (301/401/501; Fig 1B; ¶ [0032]) comprise a first pitch (Fig 1B; Distance from center of first channel member (301) to second first channel member (302) in vertical distance),
wherein the second plurality of nanostructures (302/402/502; Fig 1B; ¶ [0032]) comprise a second pitch (Fig 1B; Distance from center of first channel member (301) to second first channel member (302) in vertical distance) substantially equal to the first pitch.

Regarding claim 25, Fig 1B of Xiao discloses the first plurality of nanostructures and the second plurality of nanostructures extend lengthwise along a first direction, wherein the first plurality of nanostructures comprise a first width along a second direction perpendicular to the first direction,
wherein the second plurality of nanostructures comprise a second width along the second direction (Fig 1B).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 2020/0235133; hereinafter Xiao).
Regarding claim 2, Xiao does not expressly disclose a ratio of the first channel member thickness to the second channel member thickness (MT1/MT2) is between about 0.8 and about 0.95.
However, the ordinary artisan would have recognized the width/thickness to be a result effective variable affecting cross-sectional area of the channel to increase driving current and sustain electrical integrity of the device. Thus, it would have been obvious to vary the thickness such that the ratio is within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B

Regarding claim 10, Xiao does not expressly disclose a ratio of the first gate dielectric layer thickness to the second gate dielectric layer thickness is between about 1.05 and about 1.30.
However, the ordinary artisan would have recognized the ratio of the dielectric layer thickness to be a result effective variable affecting cross-sectional area of the channel to increase driving current and sustain electrical integrity of the device. Thus, it would have been obvious to vary the thickness such that the ratio is within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B


Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 2020/0235133; hereinafter Xiao) as applied to claim 1 and further in view of Ando et al (US 10490559; hereinafter Ando).
Regarding claim 8, Xiao does not expressly disclose the first GAA transistor is in a memory cell and wherein the second GAA transistor is in a logic cell.
In the same field of endeavor, Fig 8 of Ando discloses GAA transistors are formed in a memory cell and logic cell respectively.
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the first GAA transistor is in a memory cell and wherein the second GAA transistor is in a logic cell as taught by Ando in order to form the semiconductor device with memory circuitry and logic circuitry to perform functions (Col 4; lines 39-55).

Regarding claim 15, Xiao does not expressly disclose the first GAA transistor is in a first standard cell, the second GAA transistor is in a second standard cell separated from the first standard cell by an isolation feature.
In the same field of endeavor, Fig 8 of Ando discloses GAA transistors are
formed in different standard cells such as memory cell and logic cell respectively and first standard cell is separated from the second standard cell by an isolation feature (702; Fig 8).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the first GAA transistor is in a first standard cell such as memory cell and the second GAA transistor is in a second standard cell memory cell such as logic cell separated by an isolation feature as taught by Ando in order to form the semiconductor device with memory circuitry and logic circuitry to perform functions (Col 4; lines 39-55).




Allowable Subject Matter
Claims 3-7, 11-13 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein the first gate dielectric layer comprises a first gate dielectric thickness (G1) and the second gate dielectric layer comprises a second gate dielectric thickness (G2) smaller than the first gate dielectric thickness (G1)”.

Regarding claim 5, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein the first plurality of channel members includes a first spacing (S1) between two neighboring channel members of the first plurality of channel members, 
wherein the second plurality of channel members includes a second spacing between two neighboring channel members of the second plurality of channel members,
wherein the first spacing is greater than the second spacing”.
Regarding claim 7, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein each of the first plurality of channel members comprises a first channel width,
wherein each of the second plurality of channel members comprise a second channel member width smaller than the first channel member width”.


Regarding claim 11, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein the first plurality of channel members has a first channel member thickness (MT1) and the second plurality of channel members has a second channel member thickness (MT2) greater than the first channel member thickness (MT1)”.



Regarding claim 22, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein the first gate dielectric layer comprises a first gate dielectric thickness (G1) and the second gate dielectric layer comprises a second gate dielectric thickness (G2) greater than the first gate dielectric thickness (G1)”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RATISHA MEHTA/           Primary Examiner, Art Unit 2895